Citation Nr: 0123025	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

  

THE ISSUES

1.  Entitlement to service connection for residuals of a 
mouth injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.



REPRESENTATION

Appellant represented by:  Texas Veterans Commission



INTRODUCTION

The veteran served on active duty from October 1984 to June 
1991. This matter comes on appeal from an August 1999 
decision by the Waco VA Regional office.



The veteran essentially has contended that he has residuals 
of mouth and left knee injuries sustained while on active 
duty. He asserts that he injured his left knee repelling and 
that his mouth was injured during a dental visit. In 
September 2001, the veteran cancelled a scheduled video 
conference hearing and requested a hearing before a Decision 
Review Officer at the RO.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
personal hearing before a Decision Review 
Officer at the RO. 

2.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), and its implementing 
regulations (66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), are fully complied 
with and satisfied. 

3. Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R.§ 20.1100(b) (2000).

